DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 13-14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Farrell et al. (US 2008/0109973).

Regarding claim 1, 
Farrell discloses:

moving, by an electric motor (Farrell: Fig 2; motor 37; [0033]), a toothbrush in the oral hygiene device, for brushing teeth surface (Farrell: Fig 2; electric toothbrush 35; head 90; neck 95; [0033]; [0042]; [0045]); 
generating, by a sensor in the oral hygiene device, an output in response to a physical phenomenon (Farrell: [0042]; pressure sensor in electric toothbrush 35 that gathers and transmits pressure data for display; [0028]; [0038]); 
transmitting over the wireless network, by a first wireless transceiver in the oral hygiene device via a first antenna in the oral hygiene device, a first data that is responsive to the sensor output (Farrell: Fig 4; transceiver 69; [0034]-[0036]; antenna in electric toothbrush 35, base 40, sleeve 60, and/or the display 45; transceiver 69 in the electric toothbrush 35, display 45, or base 40; [0042]; [0062]-[0064]; antenna that transmits and/or receives information or data in the toothbrush handle, a charging station, a detached display or other detached device, a toothbrush stand, etc; [0071]); 
receiving from the wireless network, by a second wireless transceiver in the display device via a second antenna in the display device, the first data from the oral hygiene device (Farrell: Fig 4; transceiver 69; [0034]-[0036]; antenna in 
displaying, on a screen that is part of a display component in the display device (Farrell: Fig 4; display 45 has screen 47; [0036]; [0040]), information in response to the received first data (Farrell: [0028]; [0042]; display 45 displays pressure data; Fig 7), 
wherein the oral hygiene device comprises an handheld casing for housing the toothbrush, the electric motor, the sensor, and the first wireless transceiver (Farrell: Fig 2; 4; [0033]; [0036]), and 
wherein the display device comprises an enclosure for housing the second wireless transceiver, and the display component (Farrell: Fig 1-2; 4; [0025]; [0036]; [0039]).

Regarding claim 2, 
Farrell discloses:
The method according to claim 1, wherein the wireless network uses license-free Industrial, Scientific and Medical (ISM) radio frequency band (Farrell: [0034]).

Regarding claim 3, 
Farrell discloses:
The method according to claim 2, wherein the ISM radio frequency band consists of, or comprises, 902-928 MHz, 2.4-2.484 GHz, or 5.725-5.875 GHz (Farrell: [0034]).

Regarding claim 4, 
Farrell discloses:
The method according to claim 1, wherein the wireless network is a Wireless Personal Area Network (WPAN), each of the first and second antennas consists of, or comprises, a WPAN antenna, and each of the first and second wireless transceivers consists of, or comprises, a WPAN transceiver (Farrell: [0060]; Fig 4; transceiver 69; [0034]-[0036]; bluetooth; antenna in electric toothbrush 35, base 40, sleeve 60, and/or the display 45; transceiver 69 in the electric toothbrush 35, display 45, or base 40; [0042]; [0062]-[0064]; antenna that transmits and/or receives information or data in the toothbrush handle, a charging station, a detached display or other detached device, a toothbrush stand, etc; [0071]).

Regarding claim 5, 
Farrell discloses:


Regarding claim 6, 
Farrell discloses:
The method according to claim 1, wherein the wireless network is a Wireless Local Area Network (WLAN), each of the first and second antennas consists of, or comprises, a WLAN antenna, and each of the first and second wireless transceivers consists of, or comprises, a WLAN transceiver transceiver (Farrell: [0060] WLAN; Fig 4; transceiver 69; [0034]-[0036]; antenna in electric toothbrush 35, base 40, sleeve 60, and/or the display 45; transceiver 69 in the electric toothbrush 35, display 45, or base 40; [0042]; [0062]-[0064]; antenna that transmits and/or receives information or data in the toothbrush handle, a charging station, a detached display or other detached device, a toothbrush stand, etc; [0071]).

Regarding claim 7, 
Farrell discloses:
The method according to claim 6, wherein the WLAN is using, is according to, or is compatible with, WiFi that is based on, is according to, or is compatible 

Regarding claim 8, 
Farrell discloses:
The method according to claim 1, wherein the sensor comprises a digital camera, and wherein the generating of the output comprises capturing, by the digital camera, an image (Farrell: Fig 1; [0025]).

Regarding claim 13, 
Farrell discloses:
The method according to claim 1, further comprising visualizing, by the display component, a mouth cavity, teeth, or gums (Farrell: Fig 7; pressure image 98; [0042]; [0045]; regional image 105; [0053]-[0054]).

Regarding claim 14, 
Farrell discloses:
The method according to claim 1, wherein the enclosure is a portable or handheld enclosure (Farrell: Fig 2; display 45; [0033]), and wherein the screen is a flat screen that uses, or is based on, Liquid Crystal Display (LCD) or Thin-Film Transistor (TFT), or Field Emission Display (FED) (Farrell: [0025]).

Regarding claim 17, 
Farrell discloses:
The method according to claim 1, further comprising illuminating, by a light source powered by a rechargeable battery in the casing (Farrell: [0044]; LED; [0028]; [0034]; [0044]; rechargeable battery).

Regarding claim 19, 
Farrell discloses:
The method according to claim 17, wherein the light source consists of, or comprises, a LED (Light Emitting Diode) (Farrell: [0044]; LED).

Regarding claim 20, 
Farrell discloses:
The method according to claim 1, wherein the sensor consists of, or comprises, a digital camera, and wherein the method further comprises capturing, by the digital camera, an image of the teeth surface or of a mouth cavity (Farrell: Fig 1; [0025]).

Allowable Subject Matter
Claims 9-12, 15-16, 18 and 21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488